DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 14 and Species I, claims 5 and 9-10 in the reply filed on 16/976089 is acknowledged.

Claims 8-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to the use of the composite structure without setting forth any steps involved in the process. A claim directed to a “use” without setting forth the steps involved results in an improper definition of a process, and a claim which is not a proper process under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 provides for the use of a composite structure without setting forth any steps involved in the method/process. It is unclear what method or process step(s) is intended. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (DE 102016206340) with citations from (US 2019/0023215) in view of Nojiri et al. (US 4,421,867) and further in view of Anaya et al. (US 2004/0076816).
Regarding claim 1, Weber discloses a laminate structure for the interior of a motor vehicle including an airbag cover (0005). The laminate comprising a two-ply decorative layer (5 and 6; instant cover layer), a foam layer (4) and lacquer layer (3) (Fig. 1, 0034). The foam layer having a density of 40 to 200 kg/m3 (0022), overlapping the density of 40 to 100 kg/m2, and containing a polyolefin (0021). The decorative layer formed of thermoplastic polyolefins (0013). Weber does not disclose a gel content for the decorative layer thus it would be viewed as 0%, overlapping the claimed gel content of 0 to 20%.
Weber further does not disclose a gel content of the foam layer or the composite structure having a Shore A hardness according to DIN 53505 of 20 to 45.
Regarding the gel content of the foam layer, Nojiri, in the analogous field of composite foams, discloses a polyolefin foam having a gel content ranging from between 20 to 80% (column 4, lines 20-30), overlapping the claimed gel content of 20 to 80%.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Weber to have a gel content of 20 to 80% as taught by Nojiri optimizing both mechanical strength and elasticity of the foam (column 4, lines 25-30).
Regarding the composite Shore A hardness, Anaya, in the analogous field of composites structure of interior components of a motor vehicle (0016), discloses a composite formed of thermoplastic material having a Shore A hardness of between about 30 and 60, as measured in accordance with DIN 53505 (0023 and 0025-0026).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite of Weber to have a Shore A hardness of 30 to 60, as taught by Anaya, ensuring desirable touch and mechanical strength of the composite (0023).
	Regarding claim 4, while Weber teaches the foam layer comprising polyolefin (0021), Weber does not specifically teach the foam containing polypropylene.
	Nojiri teaches the polyolefin foam containing polypropylene (column 1, line 65 through column 2, line 5).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Weber to contain polypropylene as taught by Nojiri, proving required crosslinking, extrudability, and thermoformability in the composition (column 2, lines 25-30).
	Regarding claim 6, Weber teaches the decorative layer having a thickness of 0.2 to 1 mm, overlapping the claimed cover layer thickness of 0.2 to 1 mm; and foam thickness of 0.5 to 4 mm, overlapping the foam thickness of 1 to 5 mm.
	Regarding claim 14, Weber teaches the laminate used in an airbag (0035).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Nojiri in view of Anaya as applied to claim 1 above and further in view of Willems (EP 1453912) in view of Sun (US 5,158,322) with evidentiary reference AeroMarine Shore Hardness Scale: www.aeromarineproducts.com/durometer-shore-hardness-scale/ published online July 30, 2020.
	Regarding claim 2, modified Weber discloses the limitations of claim 1 as discussed above. Weber teaches the layers of the decorative layer including thermoplastic polyolefins (0013), however does not disclose a gel content for layer or that the sublayer closest to the foam layer having a shore A hardness of 75 to 95 and the sublayer adjacent having a lower shore A hardness.
	Regarding the gel content, Willems discloses a thermoplastic polyolefin polymer composition applied in a covering for an air bag (0026), having a gel content of less than 25% (0015), overlapping the claimed gel content of 3 to 15%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the decorative layer of Weber to have a gel content less than 25%, as taught by Willems, to achieve a film with good low temperature impact properties, good UV resistance, and low fogging (0005).
	Regarding the layers hardness, Sun discloses an air bag cover (column 1, lines 10-15) comprising a substrate layer (16) having a Shore D hardness of preferably 30 to 100, and a second layer (18) which is softer than the substrate layer (column 3, lines 20-35). As evidenced by AeroMarine, a shore D hardness 30 to 100 overlaps a Shore A hardness of 80 to 100, thus overlapping the claimed shore A hardness of 75 to 95.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the decorative layer of Weber, the layer closest the foam having a shore D hardness of 30 to 100, with the adjacent sublayer having a lower shore A hardness, as taught by Sun, facilitating ejection of an inflatable restraint cushion upon rapid deployment (column 1, lines 40-50).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Nojiri in view of Anaya as applied to claim 1 above and further in view of Willems in view of Son et al. (US 2015/0251620)
	Regarding claim 2, modified Weber discloses the limitations of claim 1 as discussed above. Weber teaches the layers of the decorative layer including thermoplastics (0013), however does not teach a gel content of the decorative layer being 1 to 5%, the sublayers containing polyvinyl chloride and having a total Shore A hardness of 30 to 60.
	Regarding the gel content, Willems discloses a thermoplastic composition applied in a covering for an air bag (0026), having a gel content of less than 25% (0015), overlapping the claimed gel content of 1 to 5%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the decorative layer of Weber to have a gel content less than 25%, as taught by Willems, to achieve a film with good low temperature impact properties, good UV resistance, and low fogging (0005).
	Regarding the layers hardness, Son, in the analogous field of crash pads (0011), teaches the skin layer having a shore A hardness of about 20 to about 55 (0054), overlapping the claimed hardness of 30 to 60, and comprising polyvinyl chloride (0019).
	A person of ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the decorative layers of Weber to include polyvinyl chloride and have a total shore hardness of about 20 to about 55, as taught by Son, to achieve suitable physical properties and well as flexibility to resisting force upon external impacts (0054).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Nojiri in view of Anaya as applied to claim 1 above and further in view of Muller (US 2002/0135162)
	Regarding claim 5, modified Weber discloses the limitations of claim 1 as discussed above. Weber does not teach a textile layer between the foam layer and cover layer.
	Muller teaches an air bag cover material (Fig. 7) comprising a foam, a fabric layer adjacent to the foam, and a cover layer on top of the fabric layer (0089).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply a fabric layer between the foam and cover layer of Weber, to prevent chunks of foam from hurting vehicle occupants in the airbag cover (0018).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Nojiri in view of Anaya as applied to claim 1 above and further in view of Monk et al. (US 2002/0106503).
	Regarding claim 7, Weber does not teach the foam is sharpened foam.
	Monk, in the analogous field of composite foams (0007) teaches skiving the foam, making sharpened foam, when used in a laminate (Paragraph 0032). Monk teaches this allows for better bonding in the laminate, as it allows for open cells that allow for adhesive to penetrate into the foam. (Paragraph 0032). Thus, it would have been obvious to one with ordinary skill in the art to sharpen the foam of Weber to ensure better bonding between the foam layer and other layers.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781